DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on May 14, 2021 has been entered. Claims 1-20 are pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Glenn et al. [US 20140016897 A1] teaches a pivotal and adjustable FOM system and method for aligning incoming beams into optical fibers. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a lithography system as claimed, more specifically, the lithography system comprising an alignment system comprising an illuminator, the illuminator comprising: an optical fiber; an optical fiber protector; an optical fiber support comprising a first support arm assembly configured to
support the optical fiber protector; an optical system; and an optical system support comprising a second support arm assembly configured to support the optical system, wherein the optical system support is separate from the optical fiber support, in combination with the other elements required by claim 1.
	Claims 2-20 are allowable by virtue of their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MESFIN T ASFAW/Primary Examiner, Art Unit 2882